Title: [Diary entry: 13 December 1786]
From: Washington, George
To: 

Wednesday 13th. Mercury at 27 in the Morning—37 at Noon and 35 at Night. Wind Southerly—air temperate but heavily charged with Snow or rain all the forenoon. In the afternoon it began to rain and continued to do so pretty steadily through the greater part of the Night. It cleared however before day. Rid to the Ferry, Dogue run, and Muddy hole Plantations and to the Ditchers. At the first the People had begun to gather Corn in the cut on the Hill. At Dogue run the hands were also employed in gathering & husking of Corn. At Muddy hole a yard was clearing out to tread Rye.